NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                  Submitted February 22, 2012
                                   Decided February 22, 2012

                                              Before

                            FRANK H. EASTERBROOK, Chief Judge

                            WILLIAM J. BAUER, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 11-2249

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff-Appellee,                            Court for the Western District of Wisconsin.

       v.                                           No. 10-CR-171-WMC-01

TYWON CANNON,                                       William M. Conley,
    Defendant-Appellant.                            Chief Judge.



                                            ORDER

       Tywon Cannon pleaded guilty to distributing heroin in violation of 21 U.S.C.
§ 841(a)(1) and was sentenced above the guidelines range to 36 months’ imprisonment.
Cannon filed a notice of appeal, but his attorney has moved to withdraw, concluding that
the appeal is frivolous. See Anders v. California, 386 U.S. 738, 744 (1967). Cannon has not
accepted our invitation to respond to counsel’s motion, and we confine our review to the
potential issues identified in counsel’s facially adequate brief. See C IR. R. 51(b); United States
v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

       Counsel first notes that Cannon does not want his guilty plea set aside and thus
No. 11-2249                                                                                     Page 2

properly refrains from discussing whether the plea was knowing and voluntary. See United
States v. Knox, 287 F.3d 667, 670–72 (7th Cir. 2002).

         Counsel next considers whether Cannon could argue that his sentence is unreasonable.
See Gall v. United States, 552 U.S. 38, 51 (2007); United States v. Brown, 610 F.3d 395, 397–98 (7th
Cir. 2010). We will uphold as reasonable an above-guidelines sentence as long as the district
court applied the factors in 18 U.S.C. § 3553(a) and adequately explained its reasons for
imposing the sentence. See United States v. Hill, 645 F.3d 900, 911 (7th Cir. 2011); United States v.
Courtland, 642 F.3d 545, 550 (7th Cir. 2011). Here the district court correctly calculated Cannon’s
guidelines range at 21 to 27 months (based on an offense level of 10 and category V criminal
history) but determined that a within-guidelines sentence would understate the severity of his
violent and extensive criminal history. See 18 U.S.C. § 3553(a)(2); U.S.S.G. § 4A1.3(a)(1). The
court found “extremely troubling” Cannon’s record, which included 12 prior adult convictions
(only 3 of which were assigned criminal history points) and more than 20 other arrests. And
although the court acknowledged that Cannon had shown he could hold a job and avoid drug
use, it reasonably determined that his actions demonstrated a high likelihood of recidivism—a
fact underscored by Cannon’s almost immediate return to an “all-too-familiar way of life” after
completing a 12-year kidnapping sentence. Accordingly, the court concluded that an above-
guidelines sentence was necessary to accomplish the goals of sentencing, giving Cannon
additional time to “address [his] demons” and protecting the public from his future crimes. See
18 U.S.C. §§ 3553(a)(2)(C), (D); United States v. Valle, 458 F.3d 652, 658–59 (7th Cir. 2006). In light
of the court’s explanation, it would be frivolous for Cannon to argue that his sentence was
unreasonable.

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.